                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION



ANTONIO WEAVER                                                               PLAINTIFF

v.                             NO. 4:17-cv-00453 JM

FLAGSTAR BANK, ALLESANDRO P. DI NELLA,                                       DEFENDANTS
MARK T. HAMMOND, and WILSON AND ASSOCIATES



                                            ORDER

       The Court has received findings and a recommendation from Magistrate Judge Patricia S.

Harris. No objections have been filed. After consideration, the Court concludes that the findings

and recommendation should be, and hereby are, approved and adopted in their entirety as this

Court’s findings in all respects. The complaint filed by plaintiff Antonio Weaver is dismissed

without prejudice as to defendants Allesandro P. Di Nella, Mark T. Hammond, and Wilson &

Associates. See Federal Rule of Civil Procedure 4(m). Judgment will be entered for all of the

defendants.

       IT IS SO ORDERED 29th day of October, 2018.




                                            UNITED STATES DISTRICT JUDGE
